Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 31, 2014

                                            No. 04-14-00804-CV

         IN RE BEXAR COUNTY CRIMINAL DISTRICT ATTORNEY'S OFFICE,
                        Jonathan Watkins and Thomas Velez

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On November 19, 2014, relators filed a petition for a writ of mandamus. The court has
considered relators’ petition and has determined that relators are entitled to the relief requested.
Accordingly, the petition for writ of mandamus is CONDITIONALLY GRANTED. TEX. R. APP.
P. 52.8(c).

        The Honorable Solomon Casseb III is ORDERED to vacate the orders dated June 2 and
September 16, 2014. The writ will issue only if we are notified that Judge Casseb has not done so
within fifteen days of the date of this order.

        It is so ORDERED on December 31, 2014.


                                                                      _____________________________
                                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2014.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014-CI-05810, styled State of Texas for the Protection of Janessa Brown
v. Stephen F. Brown Jr., pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Solomon
Casseb III presiding.